Archer Daniels Midland Company 4666 Faries Parkway Decatur, IL62526 News Release FOR IMMEDIATE RELEASE May5, 2009 ARCHER DANIELS MIDLAND REPORTS THIRD QUARTER RESULTS Company performed solidly amidst industry challenges Two significant, negative items related to equity investments impacted results Archer Daniels Midland Company (NYSE: ADM) today announced net earnings of $ 8 million for the quarter ended March 31, 2009, including a $ 132 million non-cash after-tax charge related to currency derivative losses of the Company’s equity investee, Gruma S.A.B. de C.V., and a $ 97 million income tax charge related to the Company’s investment in Wilmar International Limited.Net earnings for the quarter ended March 31, 2008 were $ 517 million.Net sales and other operating income decreased 21 % to $ 14.8 billion. “While the quarterly results were adversely impacted by two significant, unusual items, our underlying performance was solid in view of the global economic conditions and the associated challenges faced by our industry,” said Chairman of the Board and Chief Executive Officer Patricia Woertz.“Our financial condition is strong and we remain focused on managing risks and costs as we execute our long-term growth strategy.” ► Net earnings for the quarter ended March 31, 2009, including the negative impacts related to the aforementioned equity investments, decreased 98 % to $ 8 million - $ .01 per share from $ 517 million - $ .80 per share last year. ► Negative impacts related to the aforementioned equity investments reduced net earnings by $ 229 million - $ .36 per share for the quarter ended March 31, 2009. ► Net sales and other operating income decreased 21 % to $ 14.8 billion for the quarter ended March 31, 2009. ► Segment operating profit for the quarter ended March 31, 2009, which includes the negative impact of the Gruma derivative losses, decreased 72 % to $ 254 million from $ 913 million last year. · Oilseeds Processing operating profit decreased primarily due to weaker demand in North America partially offset by improved results in Asia. · Corn Processing operating profit declined due principally to decreased Bioproducts results driven primarily by continued challenges in the ethanol industry. · Agricultural Services operating profit decreased as global supplies of agricultural commodities increased while demand slowed, which led to a contraction of market opportunities. · Other operating profit decreased due principally to a non-cash loss related to the Company’s investment in Gruma S.A.B. de C.V. Archer Daniels Midland Company Page
